DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner would like to note that the status indicators on claims 36-43, 45-46 appear to be inaccurate.  They are listed as “new” claims, though they had previously been examined.  
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Anthony King on June 17, 2021.

The application has been amended as follows: cancel claims 1-5, 15-23.
Claim 35 delete “1” and replace therewith “27”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The subject matter of the independent claim(s) could either not be found or was not suggested in the prior art of record. The subject matter of independent claim 27 not found or suggested is wherein the antibiotic and/or antimicrobial complex comprises a second antibiotic or antimicrobial agent linked to a polymer or mixed with any solution which has high affinity to the gastric mucosal surface; and wherein the antibiotic or antimicrobial complex has a viscosity of 3 to 10.000 cp. The combination of the recited features is the basis for allowability.
The closest prior art of record is U.S. Publication No. 2006/0149193, U.S. Publication No. 2009/0192505, U.S. Publication No. 2008/0214619, U.S. Publication No. 2004/0077965, U.S. Publication No. 2003/0216613, U.S. Publication No. 2018/0059119 however these reference(s) do not disclose the device as claimed or described above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA E EISENBERG whose telephone number is (571)270-5879.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571) 270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/REBECCA E EISENBERG/Primary Examiner, Art Unit 3783